Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 12/06/2021. 
Claims 1-6, 8-16 and 18-22 are pending in this application. 
Claims 1, 12 and 18 are independent claims. 
Claims 1, 8-10, 12 and 18 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 and 18-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “performing ranking, by the scheduling server, in a descending order of the priority values of the at least one candidate host machine” is not clear. Prior to that we see “priority values of the at least one candidate host machine in respective dimensions”. 
“[0278] The generating subunit 5052 may rank the host machines in descending order of the priority values in the same dimension based on the descending order of the priorities of the dimensions, and rank host machines with a same priority value in one dimension again according to respective priority values in a next dimension, thus obtaining the candidate host machine list in which the host machines are ranked in descending order of the priorities”. 
This concept is not captured in the claim language so it is not clear what role dimensions play in ranking if any.  It would help to simply state that this ranking is according to a dimension to tie these concepts together.
Claims 12 and 18 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi (US 2016/0142336 A1) in view of Freimuth (US 2011/0225277 A1) in further view of Tsai (US 2018/0095776 A1).

 A resource scheduling method performed at a scheduling server having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 
obtaining, by the scheduling server, virtual machine (VM) information corresponding to a to-be-created VM; (Udupi [0043] Upon receiving a VM creation request, the scheduler (e.g., scheduler 212 of FIG. 2) can determine a type of VM [VM information] and a number of the type of VM to be created for a VM creation request.  The advertisement manager (e.g., advertisement manager 210 of FIG. 2) can assist the scheduler in the VM placements for the type of VM using the hash table. [0052] In some embodiments, a VM creation request can request one or more types of VMs to be created and indicate the number of instances required for each type of VM to be created.  For instance, the request can be represented as a tuple [type, num_of_required_instances].  In other words, the VM creation request can specify a type of VM, and a number of instances of the type of VM to be created).
obtaining, by the scheduling server, common resource information, the common resource information comprising host machine information corresponding to all host machines in a cloud computing system; (Udupi [0033] FIG. 2 shows an exemplary system configured for maintaining host states to facilitate scheduling, according to some embodiments of the disclosure. The system shown includes a scheduler controller 202, and N hosts (having host1, host 2, ... and host N 204). Although not shown, there can be more than one scheduler controllers. The scheduler controller 202 is communicably connected to the N hosts. [0034] The system 
updating, by the scheduling server, a preset resource information private copy according to the common resource information, the resource information private copy comprising host machine information corresponding to a preset host machine; (Udupi [0023] In some embodiments, a first advertisement manager of the first scheduler controller receives advertisements of host capabilities from a plurality of hosts, wherein each one of the advertisements received from a particular host identifies a type of virtual resource and a number of instances of the type of virtual resource that the particular host is capable of creating. Furthermore, a first scheduler of the first scheduler controller determines virtual resource placements based on the received advertisements of host capabilities. [0024] To simplify the scheduling process into a selection process, the first advertisement manager can store the received advertisements of host capabilities in a hash table, wherein the advertisements of host capabilities are hashed by the type of virtual resource and [0025] One or more features may be provided to ensure that the host states (advertisements) maintained at the scheduler controller are consistent and correct. In some embodiments, first 
obtaining, by the scheduling server according to the updated resource information private copy, at least one candidate host machine meeting the VM information; (Udupi [0075] Using mechanisms disclosed herein, the scheduler controller 802 can determine VM placements from or based on the hash table of archived advertisements (box 812). For instance, a scheduler of scheduler controller 802 can determine a type of VM and a number of instances of the type of VM to be created for the VM creation request. Using an advertisement manager of scheduler controller 802, the VM placements for the type of VM for the VM creation request can be determined using the hash table).
Udupi does not teach obtaining, by the scheduling server, a target host machine from the at least one candidate host machine, and creating the VM on the target host machine, further including: 
determining, by the scheduling server, priority values of the at least one candidate host machine in respective dimensions of the at least one candidate host machine. and according to rankings in the descending order of the candidate host machines in the candidate host machine list, to obtain remaining resources of the candidate host machines and submitting, by the scheduling server, the remaining resources of the candidate host machines one by one according to the rankings in the descending order of the candidate host machines in the candidate host machine list to the common resource information until the remaining resource corresponding to a first one candidate host machine of the candidate host machines is successfully submitted.
However, Freimuth teaches obtaining, by the scheduling server, a target host machine from the at least one candidate host machine, and creating the VM on the target host machine, further including: 
determining, by the scheduling server, priority values of the at least one candidate host machine in respective dimensions of the at least one candidate host machine; (Freimuth [0053] During the first stage, each VM is mapped to a host while satisfying all hard constraints such as, but not limited to, CPU, memory, and the like [dimensions], by using a server-based placement algorithm. For instance, the following greedy algorithm can be used. Assuming that the hard constraint refers to the number of available CPUs on the server, then each VM is pinned to a specific number of CPUs)
performing ranking, by the scheduling server, in a descending order of the priority values of the at least one candidate host machine, to generate a candidate host machine list; (Freimuth [0053] Similarly, the algorithm creates a sorted list for unused servers based on the number of their available CPUs, starting from the highest to the lowest number of available CPUs [descending list]. The list of unused server is originally populated with all available servers, but it decreases by one whenever a server gets to host a VM. When that happens, the server is moved to another list of used servers, again sorted from the server with highest number of available CPUs to the lowest number of available CPUs).
according to rankings in the descending order of the candidate host machines in the candidate host machine list, to obtain remaining resources of the candidate host machines (Freimuth [0053] Similarly, the algorithm creates a sorted list for unused servers based on the number of their available CPUs, starting from the highest to the lowest number of available CPUs. The list of unused server is originally populated with all available servers, but it decreases by one whenever a server gets to host a VM. When that happens, the server is moved to another list of used servers, again sorted from the server with highest number of available CPUs to the lowest number of available CPUs); 
submitting, by the scheduling server, the remaining resources of the candidate host machines one by one according to the rankings in the descending order of the candidate host machines in the candidate host machine list to the common resource information until the remaining resource corresponding to a first one candidate host machine of the candidate host machines is successfully submitted; (Freimuth [0054] VM gets assigned to a server as follows: For each VM that is at the head of the VM sorted list, the algorithm looks if the server at the head of the list of used servers has the available number of CPUs required by the VM. If yes, then the VM is assigned to that server and the list of used servers is sorted again in order to reflect the change of available CPUs on that server. If no, then the algorithm looks if the first server in the list of unused servers has the available number of CPUs required by the VM. If yes, then the algorithm removes that server from the list of used servers and places it in the list of used servers, while sorting again the later list)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Freimuth with the system of Udupi to sort  

Udupi and Freimuth do not teach deducting, by the scheduling server, a resource requirement of the to-be-created VM from candidate host machines in the candidate host machine list one by one.
However, Tsai teaches deducting, by the scheduling server, a resource requirement of the to-be-created VM from candidate host machines in the candidate host machine list one by one (Tsai [0112] In still other examples, after placing a VM on a selected host, the coarse-grained scheduler 400 updates the host resource capacity 404 for the selected host.  The resource capacity for the selected host is updated to indicate resources consumed by the identified VM, such as, but not limited to, the CPU, memory, networking, and/or storage resources consumed by the identified VM placed on the selected host.  This may be accomplished by updating host available resource vectors to deduct resources reserved or allocated to the identified VM.)

Tsai has to be seen in conjunction with Udupi and Freimuth. In the combination, “resources reserved” of Tsai would be resources needed for the VM at top of the ranked list of Freimuth. This ranking is obviously based on the updated VM information of Udupi.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tsai with the system of Udupi and Freimuth to deduct resource requirement. One having ordinary skill in the art would have been motivated to use Tsai into the system of Udupi and Freimuth for the purpose  

As per claim 2, Udupi teaches The resource scheduling method according to claim 1, wherein the updating, by the scheduling server, a preset resource information private copy according to the common resource information comprises:
 synchronizing, by the scheduling server, the resource information private copy with the common resource information. (Udupi [0047] In some embodiments, each advertisement is appended with a status flag, e.g., "active" or "stale" (or any other suitable flags), to indicate if the advertisement is usable at a particular point in time.  This ensures that once capabilities are consumed for a particular host, the advertisement entry in the hash table is marked as "stale" to indicate that the advertisement is no longer up-to-date, and to prevent the capabilities advertised by the advertisement from being used more than once.  As soon as a fresh advertisement comes from the host, the scheduler controller can archive them with an "active" flag, or mark the fresh advertisement as "active." The "stale" flag is set when the scheduler selects an advertisement and/or sends a VM creation order to the respective host. [0105] Not only the embodiments can provide the above mentioned features, the disclosed embodiments include mechanisms that can ensure the advertisements are accurate and reflect the current host capabilities. Furthermore, the embodiments include mechanisms to ensure a re-advertisement is triggered each time after a host is selected and consumed after a round of scheduling.)

As per claim 11, Udupi teaches The resource scheduling method according to claim 1, wherein the obtaining, by the scheduling server according to the resource information private copy, at least one candidate host machine meeting the VM information comprises:
 filtering, by the scheduling server, the host machine in the resource information private copy according to a resource requirement in the VM information, to obtain the at least one candidate host machine. (Udupi [0028] Accordingly, filter scheduler finds local list of acceptable hosts by repeated filtering and weighing while using and maintaining host capability information maintained in the repository.  In the end, filter scheduler sorts selected hosts by their weight and provisions VM instances on them. And [0042] In some cases, the advertisements of host capabilities for a particular type of VM are sorted by the number of instances of the particular type of VM that hosts are individually capable of creating (e.g., the advertisements in the bucket is sorted by the "num_of_supported_instances" count).  For instance, the advertisement having the highest "num_of_supported_instances" count is positioned first in the list, while the advertisement having the lowest "num_of_supported_instances" count is positioned last in the list.  Sorting may be advantageously in embodiments where scheduling may select advertisements in a particular order when fulfilling a VM creation request and   [0076] Generally speaking, the VM placements include an assignment of a particular host to create VM(s) of a particular type of VM (e.g., host 1 804 to create 5 TINY instances).  VM placements can include a plurality of such assignments.  An advertisement of the particular host for the 

As to claims 12 and 18, they are rejected based on the same reason as claim 1.
As to claims 13 and 19, they are rejected based on the same reason as claim 2.


Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi (US 2016/0142336 A1) in view of Freimuth (US 2011/0225277 A1) in further view of Tsai (US 2018/0095776 A1) and Sesha (US 2015/0236971 A1).

As per claim 3, Udupi and Freimuth and Tsai  do not performing, by the scheduling server, screening to obtain target host machine information meeting the VM information from the common resource information, and adding the target host machine information to the preset resource information private copy.
However, Sesha teaches performing, by the scheduling server, screening to obtain target host machine information meeting the VM information from the common resource information, and adding the target host machine information to the preset resource information private copy. (Sesha [0045] In some embodiments, in block 608 the cloud controller 104 may filter out any compute nodes 102 that lack capacity for a new virtual machine 302.  For example, the cloud controller 104 may filter out compute nodes 102 on which a threshold number of virtual machines 302 and/or virtual CPUs have already been instantiated.  The threshold number of virtual machines 302 and/or virtual CPUs may be set to the number of processor cores 122 included in 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sesha with the system of Udupi and Freimuth and Tsai to screen target hosts. One having ordinary skill in the art would have been motivated to use Sesha into the system of Udupi and Freimuth and Tsai for the purpose of using contention scores to place virtual machines (Sesha paragraph 14). 

As to claims 14 and 20, they are rejected based on the same reason as claim 3.
Allowable Subject Matter
Claims 4, 5, 6, 8, 9, 10, 15, 16, 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 12 and 18 have been considered but are moot because the arguments do not apply because of the introduction of new arts by Freimuth and Tsai.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196